In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-13-00448-CR


                        BRANDON JOE LANGFORD, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                      Potter County, Texas
                  Trial Court No. 68098-A, Honorable Dan L. Schaap, Presiding

                                      February 10, 2014

           MEMORANDUM OPINION ON MOTION TO DISMISS
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before this court is a motion to dismiss the appeal signed by both

appellant Brandon Joe Langford and his attorney. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant=s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                   Per Curiam
Do not publish.